DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CALVIN ROBINSON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-1909

                              [October 5, 2017]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Timothy L. Bailey, Judge;
L.T. Case Nos. 11-14026CF10A, 12-15163CF10A, and 13-09885CF10A.

  Calvin Robinson, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and FORST, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.